Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on April 09, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to the rejection using JP 4610635 B2 in view of JP2010042442A as noted in the Chinese Office action, filed in the IDS, the Examiner disagrees that JP2010042442A teaches “the double blank detecting unit holds a die cushion position signal at a time point when the die cushion load signal rises to a predetermined value, compares a holding value of the held die cushion position signal with an abnormality identification value, and detects the double blank” of claims 1 and 11.  In JP 2010042442A, “a distance between a surface of the pad and a surface of the die when the load acting on the pad and/or the die starts to increase is measured, and determining an abnormality in the number of sheets to be charged in the metal plate press molding”, as noted in the Chinese office action, does not specifically disclose “the double blank detecting unit holds a die cushion position signal at a time point when the die cushion load signal rises to a predetermined value, compares a holding value of the held die cushion position signal with an abnormality identification value, and detects the double blank” as claimed in claims 1 and 11 of this application.
Therefore, it is concluded by the Examiner that claims 1 and 3-15 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        April 22, 2021